Citation Nr: 0908927	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, variously characterized.

2.  Entitlement to an increased initial rating for 
endometriosis, with a total abdominal hysterectomy, currently 
evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 
1994 to December 1994, and on active duty from July 1995 to 
June 2000.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to the benefits currently sought on appeal.

A hearing was held before a Decision Review Officer in April 
2005.  A copy of the transcript has been associated with the 
claims file.  

This matter was remanded to the RO in November 2007 for 
further development.  As the decision by the RO remains 
unfavorable to the Veteran, this case has returned to the 
Board for appellate review.

The issue of service connection for a right wrist disability 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

Throughout the appeal, the Veteran's endometriosis has been 
manifested by complaints of pain; there is no objective 
evidence of current bowel or bladder dysfunction (including 
lesions) due to endometriosis.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for endometriosis, with a total abdominal 
hysterectomy have not been met at anytime throughout the 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.116, Diagnostic Codes 7629 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2007, the agency of original 
jurisdiction (AOJ) notified the Veteran of the evidence 
required to show that her service-connected endometriosis, 
had increased in severity.  In cases such as this, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case. Neither 
the Veteran nor her representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, the December 2007 correspondence, notified the 
Veteran of the process by which disability ratings and 
effective dates are determined.  The Veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the December 2008 
supplemental statement of the case.  The Veteran has been 
adequately notified of the information and evidence necessary 
to substantiate her claim for a higher rating.

VA has done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with her claim for increase.  The duty to assist 
has been fulfilled.

Disability Evaluation

The Veteran seeks a higher disability evaluation for her 
service-connected endometriosis, with total abdominal 
hysterectomy.  Such evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  In view of the number of 
atypical instances, it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  
When a question arises as to which of two ratings applies 
under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the current level of disability is of primary 
concern in a claim for an increased rating; and the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

By a rating decision in June 2001, service-connection for 
endometriosis was established and assigned a noncompensable 
rating under DC 7629.  The rating was increased to 30 percent 
in April 2002, with the same effective date as the prior 
rating decision.  Under DC 7629, for endometriosis, a 30 
percent rating is assigned for pelvic pain or heavy or 
irregular bleeding not controlled by treatment; and a 50 
percent rating is assigned for lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms.  38 C.F.R. § 4.116, DC 7629 (2008).  Id.  
Note: Diagnosis of endometriosis must be substantiated by 
laparoscopy.  Id.

The medical evidence of record indicates the Veteran was 
diagnosed with endometriosis in September 1997.  The findings 
were confirmed by laproscopy.  The left ovary was noted to 
have a cyst.  Endometriosis was noted in the bladder, ureter 
and uterus.  

In July 2002 due to severe pelvic pain and significant 
bleeding, she sought emergency medical treatment.  She was 
found to be hypotensive.  She elected to have a total 
abdominal hysterectomy and left oophorectomy in September 
2002.

Post-surgery, the Veteran followed up at the VA outpatient 
clinic in November 2002.  There were no complaints noted for 
irregular bleeding, or bowel or bladder symptoms.  The 
examiner noted that it is at least likely than not that the 
Veteran's hysterectomy was due to her endometriosis.
  
The Veteran was afforded a VA examination in October 2008.  
She reported no problems since her hysterectomy except for 
pain when holding in urine for an extended time.  She did not 
have pelvic or abdominal pain, or heavy or irregular 
bleeding.  On examination, there was no objective evidence of 
a current bladder or bowel dysfunction due to endometriosis.  
There were no findings of bowel or bladder lesions.  Thus, 
the Veteran is not entitled to a higher evaluation under DC 
7629.  

The Board has considered whether the Veteran is entitled to a 
higher disability rating under a different diagnostic code, 
including 7617 for removal of uterus and both ovaries.  Under 
Diagnostic Code 7617, complete removal of the uterus and both 
ovaries is assigned a 100 percent rating for three months 
after removal, and a 50 percent rating is assigned 
thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.
The medical evidence shows that the Veteran underwent left 
salpingo-oopherectomy, leaving the right ovary intact.  
Therefore, she is not entitled to a higher evaluation under 
DC 7617.  

DC 7618 awards 30 percent for a total abdominal hysterectomy.  
Under this diagnostic code, a 100 percent evaluation is 
available for a period of three months following removal of 
the uterus, including corpus.  Thereafter, a 30 percent 
evaluation is the maximum allowable rating.  38 C.F.R. § 
4.116, Diagnostic Code 7618 (2007). Therefore, a rating under 
DC 7618 would not result in a higher disability evaluation 
for the Veteran.  DC 7619 also awards a maximum 30 percent 
rating for removal of both ovaries.  

The Veteran contends that she is entitled to a higher 
disability evaluation due to bladder pain and difficulty with 
urination.  As noted, there was no objective evidence of 
bladder dysfunction during examination.  A higher evaluation 
of 50 percent is unwarranted for bladder or bowel symptoms 
alone.  There must also be evidence of lesions involving the 
bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy and irregular bleeding not controlled by medication.  
The Veteran did not have these additional findings on 
examination.
 
In sum, the evidence does not support a rating higher than 
the 30 percent currently assigned under DC 7629, for 
endometriosis.  As the preponderance of the evidence is 
against the Veteran's claim for an increased disability 
rating for endometriosis, with a total abdominal 
hysterectomy, the benefit-of- the-doubt rule is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, as the Veteran's disability picture has 
remained stable throughout the appeal period, staged ratings 
under Hart, supra, are not appropriate.


Extra-Schedular

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected endometriosis, with a total 
abdominal hysterectomy presents an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  There have been no recent 
hospitalizations for endometriosis, and the Veteran is 
currently employed as a teacher.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.   
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for 
endometriosis, with a total abdominal hysterectomy is denied.


REMAND

The Veteran seeks service connection for a right wrist 
disability, variously characterized, which she contends 
resulted from an in-service injury.  Specifically, she states 
that she injured her right wrist while digging a foxhole when 
a piece of plywood fell on her right wrist.  She also 
contends that she performed a lot of heavy lifting when 
cleaning up following a hurricane in-service.  In order to 
establish direct service connection, three elements must be 
satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability. See 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

The Veteran's service treatment records are negative for any 
complaints, treatment or diagnosis of a right wrist 
disability, including right carpal tunnel syndrome, while in 
service.  The Veteran's service treatment records reflect 
that in January 1997, she complained of pain in her left 
wrist which radiated into her left arm.  She was diagnosed 
with left wrist tendinitis secondary to overuse/strain.  
During her June 2000 separation examination, the Veteran 
reported persistent body aches including pain in her wrists.  
However, during examination there was no reference to wrist 
pain, and the Veteran was not diagnosed with any wrist 
disability.  

Post-service treatment records indicate the Veteran sought 
treatment in April 2001 for right wrist pain.  She reported 
the history of injuring her right wrist digging the foxhole, 
and complained of stiffness and decreased range of motion.  
The Veteran's physical examination showed the wrist was 
mildly tender.  The examiner's impression was possible 
arthritis of the right wrist.  However, an x-ray showed a 
normal right wrist.  There were no degenerative changes noted 
and she was not diagnosed with a right wrist disability. 

VA outpatient records reveal that in January 2002 the Veteran 
was diagnosed with right carpal tunnel syndrome.  At that 
time, she gave a history of heaving lifting in service, and 
performing a lot of typing and writing post-service.  She 
reported tingling pain radiating from her wrist, up her arm 
to her shoulder.  She described the pain as ongoing since her 
discharge from service.  Following examination and testing, 
she was diagnosed with right carpal tunnel syndrome.  

In support of her claim, the Veteran submitted private 
treatment records dated March 2002 through June 2002.  The 
private treatment records indicate the Veteran sought 
treatment for her right wrist symptoms beginning in March 
2002.  She reported problems of finger cramping and reduced 
grip strength.  The private physician's assessment was 
tenosynovitis in the right hand, and the Veteran was 
scheduled for a rheumatoid panel.  By June 2002, examination 
showed pain with range of motion.  There was no effusion or 
laxity of the right wrist.  The Veteran's assessment was 
rheumatoid arthritis of the right wrist.   
 
In Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 
2006) it was held that although the Board can "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record," the Board "cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), rejected 
as "too broad" the proposition that "competent medical 
evidence is required . . . [when] the determinative issue 
involves either medical etiology or a medical diagnosis."  
Instead, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  

The Veteran has not been afforded a VA examination to 
determine the diagnoses of all right wrist disability and an 
opinion as to its etiology.  

Accordingly, the claim is remanded for the following action:

Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA orthopedic and 
neurologic examination to determine the 
nature and etiology of any right wrist 
disability.  Any indicated diagnostic 
tests, studies, and consultations should 
be accomplished.  All current pathology 
should be identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the requested study, and the examination 
report should reflect that such a review 
was made.  Specifically, pertinent 
service medical records, including the 
separation examination report; and the 
April 2001 VA treatment records and 
private medical reports reflecting 
treatment since 2002 should be reviewed.  

For each right wrist disability 
identified, the examiner should offer an 
opinion as to whether there is a 50 
percent probability or greater that it 
had its onset, was caused or increased 
in severity during service.  The 
examiner should reconcile any 
conclusions with the veteran's medical 
records, specifically the ones mentioned 
in the previous paragraph.  A complete 
rationale for all opinions should be 
provided.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


